PER CURIAM.
Upon consideration of the stipulation of the parties hereto, through their counsel, that they have- agreed to compromise and settle the case ¡in accordance with the terms of said stipulation, and good cause therefor appearing, it is ordered that the decision of the Tax Court of the United States in this cause be, and hereby is vacated, and that this cause be, and hereby is remanded to the said Tax Court of the United. States with directions to enter a decision providing that there are overpayments in income tax for the years 1937 and 1939 in the respective amounts of $261.15 and $5536.23 and in excess-profits tax for the year 1939 in the amount of $468.13; that a judgment be filed and entered accordingly, and that the mandate of this Court issue forthwith.